DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62538491, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the provisional application 62538491 provides support for a proof of concept of using micro-optical coherence tomography to image a cochlea, but does not provide support for the structural makeup of the optical coherence tomography tool of claim 1 or the structural makeup of the device required to perform the method of imaging on the human cochlea of claim 18. For this reason, the effective filing date for claims 1-22 of the current application appears to be 07/30/2018 and has thus been examined as such.

Claim Rejections - 35 USC § 112(a)
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 22 recites the limitation “inserting the optical probe to at least 270 degrees into the cochlea measured from the round window based on a measured decrease in diameter of the Scala tympani”. Examiner notes that while fig. 3 depicts diameter values associated with the degrees at which insertion is occurring, the specification does not provide sufficient support for measuring a decrease in diameter of the Scala tympani. In fact, the specification does not provide any disclosure for measuring a diameter of the Scala tympani. For these reasons, the limitation has been considered new matter and a person having ordinary skill would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “comprising inserting the optical probe to at least 270 degrees into the cochlea measured from the round window based on a measured decrease in diameter of the Scala tympani”. It is unclear what is meant by inserting the optical probe to at least 270 degrees into the cochlea in light of the 35 U.S.C. 112(a) rejection previously presented. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Le et al. (US 20130331689 A1), hereinafter Le or, in the alternative, under 35 U.S.C. 103 as obvious over Le.
Regarding claim 1,
Le teaches an optical coherence tomography (OCT) imaging tool (at least fig. 3 (1) and corresponding disclosure in at least [0097] which discloses imaging probe 1 configured for optical coherence tomography), comprising: 
an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure in at least [0120] which discloses tube 180 and optical waveguide 128 may function as a rotating tubular shaft during use. Examiner notes that in combination the optical fiber (128) and the tube (180) surrounding the optical fiber have been interpreted as the optical waveguide in in its broadest reasonable interpretation and in light of applicant’s specification [0012] which discloses the optical waveguide comprises an optical fiber surrounded by a cladding (e.g. a tube)) having a proximal end and a distal end 
the optical waveguide (128 and 180) configured to transmit light between the proximal end and the distal end (Examiner notes the combination of the elements which make up the optical waveguide (128 and 180) would transmit light between the proximal end and distal end of the optical waveguide via the core 140).
at least a portion of the optical waveguide (128 and 180) in which the light is transmitted disposed at the distal end of the optical waveguide (128 and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0153] which discloses the rotating shaft (128 and 180) may have a stiffness at a distal section that is much less than the stiffness at a proximal section)
a sheath (at least fig. 3 (111) and corresponding disclosure in at least [0122]) surrounding at least a portion of the optical waveguide (at least fig. 3) 
and an optical probe (at least fig. 3 (1) and corresponding disclosure in at least [0096]) coupled to the optical waveguide (128 and 180), the optical probe (1) comprising:

an optical element (at least fig. 3 (134) and corresponding disclosure) disposed within the housing (110) (at least fig. 3 depicts the optical element disposed within component 110) comprising a reflective surface ([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism) the optical element (134) being coaxially aligned with a central axis of the distal end of the optical waveguide (128) and , 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3),

	Alternatively,
While Li discloses the housing 110 is rotatably disposed within sheath 111, Li does not disclose the structural makeup of the housing 110 and how the optical element is disposed/coupled to the housing 110.
Nonetheless, Le teaches an alternative embodiment in which the optical element is disposed within an alternative housing (at least fig. 15 (196) and corresponding disclosure in at least [0139]) wherein the alternative housing is rotatably disposed in the sheath (11) ([0139] which discloses part of ferrule 160 is a spherical housing that houses the beam director, the proximal portion of the ferrule 160 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include the housing of fig. 15 in order to align and secure the optical components together ([0139]). Such a modification amounts to merely a combination of prior art embodiments according to known techniques to yield predictable results for securing components rendering the claim obvious (MPEP 2143). 

Regarding claim 3,
Le further teaches wherein the proximal end of the optical waveguide (128 and 140) has a first diameter, the optical waveguide tapering to a second diameter that is smaller than the first diameter such that the portion of the optical waveguide is the second diameter ([0153] which discloses the diameter of the tube varies along the length of the probe (at least fig. 28 depicts the varying diameters and the diameter decreases from the proximal to the distal sections)).

Regarding claim 4,
Le further teaches wherein the portion of the optical waveguide (128 and 180) having an increased flexibility comprises an optical fiber (at least fig. 3 (128) and corresponding disclosure. [0111] which discloses optical waveguide 128 is an optical fiber) surrounded by a cladding (at least fig. 3 (180) 

Regarding claim 15,
Le further discloses wherein the optical waveguide (128 and 180) is configured to rotate within the sheath (111) ([0147] which discloses the optical waveguide is configured to rotate during use. Examiner notes any rotation of the waveguide would necessarily be a rotation within the sheath (111)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Sillard et al. (US 2019035841 A1), hereinafter Sillard.
Regarding claim 2,
Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical waveguide (128 and 140) comprises an optical fiber core (at least fig. 3 (142) and corresponding disclosure) and cladding (at least fig. 3 (140) and corresponding disclosure) coaxially surrounding the optical fiber core (142).
The cladding appears to be a refractive index trench in its broadest reasonable interpretation because it is hollow (i.e. trenched) to provide the core and would necessarily have a refractive index.
Nonetheless, Sillard in a similar field of endeavor involving optical fibers, teaches an optical waveguide (at least fig. 1 (10) and corresponding disclosure) comprising an optical fiber core (at least fig. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include a refractive index trench as taught by Sillard in order to reduce bend losses (Sillard [0018]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yamada (US 20180303327 A1), hereinafter Yamada as evidenced by NPL ECD (“Singlemode vs multimode optical fibre”).
	Regarding claim 5,
Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach wherein the optical probe further comprises a second optical waveguide disposed between the distal end of the optical waveguide and the optical element and is directly coupled to the distal end of the optical waveguide.
Yamada, in a similar field of endeavor involving optical fibers, teaches a second optical waveguide (at least fig. 10C (1002) and corresponding disclosure) disposed between a distal end of an optical waveguide (at least fig. 10C (201) and corresponding disclosure) and an optical element (at least fig. 10C (204) and corresponding disclosure) and is directly coupled to the distal end of the optical waveguide (201) (at least fig. 10C), wherein the second optical waveguide is configured to act as a mirror tunnel ([0081] which discloses 1002 is a multi-mode fiber. Examiner notes the waveguide is a multi-mode fiber which necessarily acts as a mirror tunnel as evidenced by ECD figure labeled Singlemode vs multimode optical fibre which depicts a multimode fiber reflects light (i.e. acts as a mirror) within a wide diameter core (i.e. tunnel)) that causes light emitted from the distal end of the optical waveguide (201) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second waveguide as taught by Yamada in order to provide a multi-mode fiber accordingly (Yamada [0081]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	
	Regarding claim 6,
	Le teaches the elements of claim 5 as previously stated. Le, as modified, further teaches wherein the optical waveguide (Le (128 and 180)) comprises a single mode optical fiber (Le [0128] which discloses optical fiber may be a single mode optical fiber) and wherein the second optical waveguide (Yamada (201)) comprises a multi-mode fiber (Yamada [0081]).
	
	Regarding claim 7,
	Le teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end 
	Examiner notes in the modified system the spacer 310 would necessarily be disposed at the distal end of the second optical waveguide of Yamada since the second optical waveguide would be disposed at the distal end of optical waveguide of Le.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le, Yamada, and ECD as applied to claim 5 above and further in view of Chen et al. (US 20110098572 A1), hereinafter Chen.
Regarding claim 8,
	Le teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure) disposed between the spacer (310) and the optical element (134)).
	Le fails to explicitly teach wherein the optical element is a polished ball lens.
	Chen, in a similar field of endeavor involving optical coherence tomography, teaches using a 45-degree polished ball lens (at least fig. 22A (178) and corresponding disclosure) to achieve the same light beam focusing and reflection as a GRIN lens and prism. 
	 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the polished ball lens of Chen for the Grin lens and prism of Le. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (MPEP 2143).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Foreign Kazuhiro (JP 2015098723 A3), hereinafter Kazuhiro
	Regarding claim 9,
	Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical element has an angled reflective surface that redirects the light emitted by the optical waveguide (128) toward the circumference of the optical probe from the central axis as a beam have a spot profile (at least fig. 4).
	While Le teaches an axicon may be present in the imaging probe 1 ([0195]). Le fails to explicitly teach wherein the beam has a generally annular shaped profile and wherein the optical element comprises a cylindrical bore coaxially aligned with the central axis of the optical waveguide, and wherein the cylindrical bore passes through the reflective surface and inhibits a portion of the light emitted by the optical waveguide from being reflected toward the circumference of the optical probe. 
	Kazuhiro, in a similar field of endeavor involving OCT imaging, teaches an optical element (at least fig. 3 (4) and corresponding disclosure), wherein the optical element (4) has a cylindrical bore (at least fig. 3 and [0027] which discloses the mirror is perforated having a through hole formed within), and an angled reflective surface (at least fig. 3) that redirects the light emitted as a beam with a generally annular shaped profile (at least fig. 3. Examiner notes the beam reflected from the angled reflective surface appears to have a generally annular shaped profile), wherein the cylindrical bore passes through the reflective surface (at least fig. 3) and inhibits a portion of the light emitted from being reflected toward the circumference of the optical probe (Examiner notes the center portion going 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optical element as taught by Kazuhiro in order to redirect the light accordingly. Such a modification amounts to merely one known optical element for another rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system, the bore as depicted in fig. 3 would necessarily be coaxially aligned with the optical waveguide of Le.  

Claims 10-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Taylor et al. (US 20120172893 A1), hereinafter Taylor.
	Regarding claim 10,
	Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach a stimulator and a conductor.
	Taylor, in a similar field of endeavor involving optical coherence imaging, teaches an optical coherence tomography (OCT) imaging tool (at least fig. 2 and corresponding disclosure), comprising:
	An optical probe (at least fig. 2 (18) and corresponding disclosure) comprising an optical waveguide ([0027] which discloses the sensor may comprise an optical waveguide) and a housing (examiner notes it would necessarily have a housing) disposed within a sheath (at least fig. 2 (14) and corresponding disclosure).
	A stimulator (at least fig. 1 (20) and corresponding disclosure) configured to provide stimulation to a portion of an auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a stimulator and conductor as taught by Taylor in order to provide stimulation to the cochlea accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,
Le as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of the sheath (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 

Regarding claim 13,
Le, as modified, teaches the element of claim 10 as previously stated. Taylor appears to teach the conductor integrated into the sheath (14).
Nonetheless, It would have been obvious to a person having ordinary skill in the art before the effective filing date to have integrated the conductor of Taylor into the Sheath of Le in order to secure the conductor to the imaging probe when guiding the stimulator to the auditory nerve. 
	
Regarding claim 14,
	Le, as modified, teaches the elements of claim 10 as previously stated. Le further teaches wherein the optical waveguide (128 and 180) is disposed within a first lumen of the sheath (111) (examiner notes the optical waveguide would be disposed within a lumen in order to be included within the sheath which is a separate component). 
	Le, as modified, fails to explicitly teach a second lumen in the sheath (111) and wherein the conductor of Taylor is disposed within the second lumen.
	It appears the conductor of Taylor would require a lumen in order to be placed within the sheath (14).
	Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second lumen in the sheath and disposing the conductor within a second lumen of the sheath in order to hold the conductor in place accordingly. Such a modification amounts to merely a duplication of parts (e.g. lumens) rendering the claim obvious (MPEP 2144.04).

Regarding claim 18,
Le teaches a method of micro-optical coherence tomography imaging ([0097] which discloses imaging probe 1 configured for optical coherence tomography and [0127] which discloses processing the beam using micro optic(s). Examiner notes the imaging probe may have outer dimensions in the micron range [0096]) of a human ear canal in vivo ([0096] which discloses imaging probe may be placed inside of the body (i.e. in vivo) at different regions (e.g. ear canal) to obtain images), comprising:
Emitting light (at least fig. 1 (4) and corresponding disclosure. [0100] which discloses a laser source inputs light) into a proximal end of an optical waveguide (at least fig. 3 (128 and 180) and 
a sheath (at least fig. 3 (111) and corresponding disclosure) surrounding at least a portion of the optical waveguide (128 and 180) (at least fig. 3 depicts the sheath surrounding the optical waveguide)
at least a portion of the optical waveguide (128 and 180) in which the light is transmitted disposed at the distal end of the optical waveguide (128 and 180) having an increased flexibility with respect to the proximal end of the optical waveguide ([0153] which discloses the stiffness at a distal section of the optical waveguide 180 and 128 may be less than the stiffness at a proximal section)
and an optical probe (at least fig. 3 (1) and corresponding disclosure) coupled to the optical waveguide (128 and 180), the optical probe (1) comprising:
a housing (at least fig. 1 (110) and corresponding disclosure) rotatably disposed within the sheath (111) ([0122] which discloses the component is rotationally supported using bearings or sheath and further discloses rotational beating support for the component (i.e. housing 110) relative to the sheath 111 and [0123] which discloses interior surface of the sheath 111 itself may be used as a bearing for rotatably supporting the component 110)
an optical element (at least fig. 3 (134) and corresponding disclosure)  disposed within the housing (at least fig. 3 depicts the optical element disposed within component 110), the optical element comprising a reflective surface([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism), the optical element being coaxially aligned with a central axis of the distal end of the optical waveguide (128 and 180), 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28) and corresponding disclosure) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 

causing, while rotating the waveguide within the sheath ([0121] which discloses during use the component is configured to rotate within the probe at a high rotation rate), the optical imaging probe (1) to emit light (at least fig. 3 (28) and corresponding disclosure in at least [0098]) received from the distal end of the optical waveguide toward an interior of the ear canal ([0101] which discloses output light from imaging probe 1 impinges onto a tissue within a patient. Examiner notes that in the instance the probe is inserted into the ear canal the light (28) is toward an interior of the ear canal);
causing, while rotating the housing within the sheath ([0121] which discloses during use the component is configured to rotate within the probe at a high rotation rate), the optical imaging probe (1) to receive reflected light from the ear canal ([0101] which discloses the reflected light from the tissue is then captured by the probe) and transmit the reflected light toward a proximal end of the optical waveguide (128) ([0101] which discloses the reflected light is transmitted by the optical waveguide back to module 3); 
receiving, using an optical coherence tomography system (at least fig. 1 (7) and corresponding disclosure), the reflected light from the optical imaging probe (1)
generating a two dimensional image of a portion of the ear canal surrounding the optical probe based on the reflected light received from the optical imaging probe ([0101] which discloses reconstructing (i.e. generating) an image. Examiner notes the image would be a two dimensional image of a portion of the ear canal); and
causing the two dimensional image of the portion of the ear canal surrounding the optical probe to be presented ([0101] which discloses displaying the image for user’s viewing).


Alternatively,
While Li discloses the housing 110 is rotatably disposed within sheath 111, Li does not disclose the structural makeup of the housing 110 and how the optical element is disposed/coupled to the housing 110.
Nonetheless, Le teaches an alternative embodiment in which the optical element is disposed within an alternative housing (at least fig. 15 (196) and corresponding disclosure in at least [0139]) wherein the alternative housing is rotatably disposed in the sheath (11) ([0139] which discloses part of ferrule 160 is a spherical housing that houses the beam director, the proximal portion of the ferrule 160 aligns and secures the waveguide 128 and the grin lens 130 relative to eachother, while the distal portion of the ferrule 160 aligns and secures the grin lens 130 relative to the beam director 134 and [0124] which discloses the optical waveguide, grin lens, and beam director and [0136] which discloses tube 180 is configured to rotate during use . Examiner notes that as the waveguide (128 and 180) and all other secured components, grin lens, and beam director are rotated according to [0124] and [0120] the housing 196 would rotate as well since the housing is part of the ferrule 160 which is securing all of the components together).
	Examiner notes in the modified system the housing would rotate as the waveguide is rotated since they are adhered to one another. Thus the system would cause the probe to transmit and receive light as the alternative housing of Le is rotated within the sheath.


Taylor, in a similar field of endeavor involving optical Coherence Tomography, teaches inserting an optical probe (at least fig. 1 (18) and corresponding disclosure) into the cochlea through the round window of the cochlea (at least fig. 2 and [0005] which discloses accessing the scala tympani via direct round window insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Le to include imaging the cochlea as taught by Taylor in order to assist in guiding a cochlear implant to the cochlea ([0003]).

Regarding claim 19,
Le, as modified, teaches the elements of claim 18 as previously stated. Taylor further teaches further comprising causing a series of two dimensional images (at least fig. 5 (34 and 35) and corresponding disclosure in at least [0034]) to be generated based on reflected light received from the optical probe in which the optical probe is near the cochlear wall (35) and when the optical probe is far from the wall (35).
One of ordinary skill would have recognized the near and far images being taken during an insertion or an extraction of the optical probe (12).  

Regarding claim 20,
Le, as modified, teaches the elements of claim 19 as previously stated. Taylor further teaches further comprising generating a three-dimensional reconstruction of the scala tympani of the cochlea based on the series of two dimensional images ([0034] which discloses combining the images (34 and .
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 10 above and further in view of Mclaughlin et al. (US 20120287420 A1), hereinafter Mclaughlin. 
Regarding claim 12,
Le, as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of the sheath (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 
Le, as modified, fails to explicitly teach wherein the stimulator (20) comprises an optrode.
McLaughlin, in a similar field of endeavor involving neural stimulation, teaches an optrode for stimulating neural activity ([0007] which discloses an optrode for optically and electrically stimulating neural activity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optrode as taught by Mclaughlin in order to optically and electrically stimulate and record neural activity accordingly ([0007]). Such a modification amounts to merely a simple substitution of one known stimulation means for another rendering the claim obvious (MPEP 2143). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kuroiwa (US 20080260342 A1), hereinafter Kuroiwa. 
Regarding claim 16,
Le discloses the elements of claim 1 as previously stated. Le further discloses further comprising a driveshaft (at least fig. 20 (412) and corresponding disclosure) coupled to the optical element (Examiner notes element 426 of fig. 20 is coupled to the optical element via optical waveguide (128)) and wherein rotation of the driveshaft (412) causes the optical waveguide (128) to rotate within the sheath (20).
Le fails to explicitly teach wherein the drive shaft surrounds the waveguide.
Kuroiwa, in a similar field of endeavor involving optical probes, teaches a driveshaft (at least fig. 10B (17) and corresponding disclosure) coupled to the optical element (15) and surrounding an optical waveguide (12) (at least fig. 10B) such that rotation of the driveshaft causes the optical waveguide (12) and the optical element (15) to rotate ([0082] which discloses as the flexible shaft is rotated, the optical fiber (12) and prism (15) are also rotated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Le as currently modified to include a driveshaft as taught by Kuroiwa in order to rotate the optical waveguide accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes the optical waveguide would rotate within the sheath.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Hereen et al. (US 20140333978 A1), hereinafter Hereen.
Regarding claim 17,
Le, as modified, teaches the elements of claim 1 as previously stated. Le further teaches further comprising a micromotor ([0196] which discloses motor 402 may be implemented inside of the probe) 
Le fails to explicitly teach wherein the micromotor is configured to rotate the optical element within the housing without rotating the optical waveguide.
Hereen, in a similar field of endeavor involving optical scanning probes, teaches a micromotor (at least fig. 5 (30) and corresponding disclosure) coupled to a prism (at least fig. 5 (64) and corresponding disclosure), wherein the micromotor (30)  is configured to rotate the prism (64) without rotating an optical waveguide (at least fig. 5 (40) and corresponding disclosure) ([0023] which discloses moving system 30 is coupled to and rotates only prism 64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include a micromotor as taught by Hereen in order to reduce the amount of power required to perform the rotation of the light. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 1 above and further in view of NPL Gonzalez-Calle et al. (“Evaluation of Effects of Electrical Stimulation in the Retina with Optical Coherence Tomography”), hereinafter Calle.  
Regarding claim 21,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches 

And generating a two dimensional image of the cochlea using light received ([0101] which discloses reconstructing (i.e. generating) an image [0101] which discloses the reflected light from the tissue is then captured by the probe. Examiner notes the image would necessarily use the light received (i.e. captured) and would necessarily be an image of the cochlea).
Le, as currently modified, fails to explicitly teach causing stimulation to be provided a portion of the auditory nerve of a subject via a stimulator.
Taylor further teaches causing stimulation to be provided a portion of the auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated);  via a stimulator (at least fig. 1 (20) and corresponding disclosure) position proximate to the optical probe (12) (examiner notes in the modified system the stimulator would necessarily be positioned proximate at least a portion of the optical probe of Le)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include causing stimulation as taught by Taylor in order to stimulate the auditory nerve accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Le, as currently modified, fails to explicitly teach causing the stimulation concurrently with causing the optical imaging probe to emit light.
It would have been obvious to a person having ordinary skill in the art to have continued imaging during stimulation in order to ensure the stimulation was being provided to the correct location and to visualize the effects of the stimulation. 

Associating a two dimensional image of the cochlea generated using light received proximate to the point in time with the stimulation.
Calle, in a similar field of endeavor involving optical coherence imaging, teaches 
Causing stimulation (Abstract which discloses electrical stimulation to the Retina) to be provided to a portion of a subject via a stimulator (pg. 3 which discloses a stimulating electrode was advanced inside the eye until visible by the OCT system) and concurrently causing an OCT probe to acquire images (at least fig. 4 which discloses OCT images during electrical stimulation and pg. 3 which discloses OCT images were acquired every 2 minutes during stimulation). 
recording a point in time at which stimulation was provided (at least fig. 4 and corresponding disclosure. Fig. 4 depicts a point in time at which stimulation was provided (i.e. at 20 min during stimulation)); and 
Associating a second two dimensional image generated using OCT concurrent with the point in time at which the stimulation is provided the stimulation (at least fig. 4 and corresponding disclosure. Examiner notes the middle image (i.e. second image) is a two dimensional image which has been associated with the point in time (20 min)).
Wherein the second two dimensional image is different from a first two dimensional image (Examiner notes the middle image is different from any of the other images which have been interpreted as a first image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include recording a point in time at which stimulation was provided and associating a two-dimensional image with the stimulation in order to ensure the stimulation was working properly and was properly located within the ear accordingly. .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 1 above and further in view of Risi et al. (US 9597503 B2), hereinafter Risi.
Regarding claim 22,
Le, as modified, teaches the elements of claim 18 as previously stated. Le fails to explicitly teach inserting the optical probe to at least 270 degrees into the cochlea measured form the round window based on a measured decrease in diameter of the Scala tympani.   
Risi, in a similar field of endeavor involving cochlear stimulation, teaches inserting a stimulating probe (at least fig. 2B (118) and corresponding disclosure in at least Col. 6 lines 27-33) to at least 270 degrees into the cochlea measured from the round window (col. 10 lines 35-46 which discloses as the stimulating assembly reaches predetermined reference points (e.g. 270, 360, etc.). Examiner notes this measurement would be based on a measured decrease in diameter of the Scala tympani in its broadest reasonable interpretation since the diameter would decrease accordingly as the probe is inserted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Le, as currently modified, to include inserting the optical probe to at least 270 degrees into the cochlea as taught by Risi in order to apply stimulation to the desired portions of the cochlea.


Response to Arguments
New 112(a) and 112(b) rejections necessitated by amendment. Specifically with regards to the amendments made to claim 22. For example, applicant has amended the claims to include “to at least 

35 U.S.C. 102/103 rejections
Applicant’s arguments with respect to claims 1-16 and 18-22 have been considered but are moot because the new ground of rejection necessitated by amendment. Examiner notes citations of Le have been updated in view of the amendments made to claims 1 and 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793